DETAILED ACTION
NOTE: The present application is being examined under the pre-AIA  first to invent provisions. 
Remarks
	Examiner acknowledges the preliminary amendment filed 3/29/19.  Claims 1-3, 5, and 7-8 are pending and under examination.  
Drawings
The drawings are objected to because FIG. 5A, 5B, 5C filed 12/5/18 and 3/29/19 are illegible due to blurry lines and text.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “online hosted service in a server”, “emotion recognition engine”, “analysis module in the server”, and “display dashboard in the server” in claim 1 because they amount to generic placeholders recited for performing a corresponding function without defining any corresponding structure for achieving the defined function.  
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
35 USC 112, 2nd
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claim(s) 1-3, 5, and 7-8 is/are rejected under 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the applicant regards as the invention.
wherein said certain of said individual callers digitally enter data” was determined to be indefinite because the italicized claim limitation is not directed to the system, but rather to actions of the individual callers, which creates confusion as to when direct infringement occurs. In re Katz, 639 F.3d at 1318 (citing IPXL Holdings v. Amazon.com, Inc., 430 F.2d 1377, 1384, 77 USPQ2d 1140, 1145 (Fed. Cir. 2005), in which a system claim that recited “an input means” and required a user to use the input means was found to be indefinite because it was unclear “whether infringement … occurs when one creates a system that allows the user [to use the input means], or whether infringement occurs when the user actually uses the input means.”); < Ex parte Lyell, 17 USPQ2d 1548 (Bd. Pat. App. & Inter. 1990) (claim directed to an automatic transmission workstand and the method of using it held ambiguous and properly rejected under 35 U.S.C. 112, second paragraph).  In this case, claims 2 and 8 are directed to a system in the preamble, but recite method steps in the body of the claim (i.e., profile is generated, profile is updated, and profile of the user is provided with a privacy setting).  Because Applicant is claiming two separate statutory classes together in a single claim, claims 2 and 8 are deemed indefinite.
Claim(s) 1 recite(s) the limitation "analysis module in the server configured to determine a final emotional state of the user and the intensity of the final emotional state at the given time frame by calculating valence of the plurality of intermediate emotional sub-states and the associated numerical score".  The term “valence” does not have a plain and customary meaning, nor is it further defined in the claim.  Therefore, it is unclear what constitutes the valence in the limitation of “calculating valence of the plurality of intermediate emotional sub-states and the associated numerical score”.  Examiner notes that the specification uses the term “valence” in only two instances”, including in paragraph 0045 (“The Last Column Valence is another value derived from these states and is defined as (Value of Happy - (Value of 
Claim(s) 1 recite(s) the limitation "numerical score” and “intensity” numerous times. However, the claim is silent as to how the score or intensity are calculated or determined.  Examiner notes that although the specification discusses assigning a score representing intensity in various paragraphs (0027, 0035, 0040, 0045, 0055, and 0057), there is no explanation defining how the score or intensity are actually calculated or determined, which again is not reflected in the claims.   Therefore, claim 1, and the dependent claims thereof based on their incorporation by reference, is indefinite.
Claim(s) 1 recite(s) the limitation "a display dashboard in the server configured to display the one or more contents tagged granularly with the final emotional state and the intermediate emotional sub-states data at respective time frames".  The term “tagged granularly” does not have a plain and customary meaning, nor is it further defined in the claim.  Therefore, it is unclear what constitutes being tagged granularly in the limitation identified above.  Examiner notes that the specification uses the term “tagged granularly” in only two instances”, including in paragraph 0027 and 0037, but uses the phrase in the same generic result-based manner as claimed with no explanation how it is performed.  Therefore, claim 1, and the dependent claims thereof based on their incorporation by reference, is indefinite.
35 USC 112, 1st
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 1-3, 5, and 7-8 is/are rejected under 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.  

Claim(s) 1 recite(s) the limitation "numerical score” and “intensity” numerous times. These terms are indefinite as provided in 112(b) rejection above, and are not disclosed with any specificity in the written description. Examiner notes that although the specification discusses assigning a score representing intensity in various paragraphs (0027, 0035, 0040, 0045, 0055, and 0057), there is no explanation defining how the score or intensity are actually calculated or determined, which again is not reflected in the claims.   Therefore, one of ordinary skill in the art at the time of filing the claimed invention would not reasonably conclude the Applicant has possession of the claimed invention.
Claim(s) 1 recite(s) the limitation "a display dashboard in the server configured to display the one or more contents tagged granularly with the final emotional state and the intermediate emotional sub-states data at respective time frames". These terms are indefinite as provided in 112(b) rejection above, and are not disclosed with any specificity in the written description.  Examiner notes that the specification uses the term “tagged granularly” in only two instances”, including in paragraph 0027 and 0037, but uses the phrase in the same generic result-based manner as claimed with no explanation how it is performed.  Therefore, one of ordinary skill in the art at the time of filing the claimed invention would not reasonably conclude the Applicant has possession of the claimed invention.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-3, 5, and 7-8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
STEP 1 = YES: The claimed invention is to a system, and thus fall under one of the four statutory categories. 
STEP 2A, Prong 1 = YES: The claim(s) recite(s) a series of steps which fall under the abstract idea grouping of mental process (i.e., observation, evaluation, opinion and judgement, including using pen and paper as an aid) and organizing certain methods of human activity (i.e., teaching, instruction, interpersonal interaction).  This includes: a system for capturing a user's behavioral reaction to content and for rating the content on the basis of a user's emotional reaction comprising: a service for distributing one or more content or event to one or more users that enables a user to access the one or more content or event and captures in real time a facial cues of the user while the user is viewing the content or performing the event, said facial cues represents an instantaneous emotional reaction of the user to the content or the event; classify the facial cues of the user into a plurality of intermediate emotional sub-states and assigns a numerical score, each of said plurality of emotional sub-states with the numerical score represent the intensity of emotional sub-state at a given time frame; determine  a final emotional state of the user and the intensity of the final emotional state at the given time frame by calculating valence of the plurality of intermediate emotional sub-states and the associated numerical score; and; display the one or more contents tagged granularly with the final emotional state and the intermediate emotional sub-states data at respective time frames; wherein a profile is generated for the user and wherein the profile is updated to include the details of the content, the numerical score of each of the plurality of intermediate emotional sub-states, and the intensity of final emotional state; wherein the content or the event is selected from the group consisting of communications or social network services; wherein the plurality of intermediate emotional sub-states are Happy, Sad, Disgusted, Surprised, Angry, Neutral, Fearful and human behavior or emotions; and wherein a profile of the user is provided with a privacy setting.  Each of the above steps are practically performable by a mental process by a person and/or certain methods of organizing human activity, through interpersonal interaction such as a teaching environment where a teacher observes a student’s reaction to content, performs the various evaluations claimed through mental process, and displays the result of their analysis to the student.  Note that even if most humans would use a physical aid (e.g., pen and paper) to help them complete the recited steps above, the use of such physical aid does not negate the mental nature of this limitation. See October Update at Section l(C)(ii) and (iii). Nor does the recitation of generic computer elements in this claim negate the mental nature of this limitation because the claim here merely uses these generic computer elements as a tool to perform the otherwise mental process and interpersonal interaction. Id. Therefore, the claims recite an abstract idea.
STEP 2A, Prong 2 = NO: This judicial exception is not integrated into a practical application because the additional elements (i.e., implementing the system on an online hosted service in a server; defining the content as online content or event to one or more client device that enables a user to access the one or more online content; collecting in real time a facial cues of the user in form of a video input using a camera while the user is viewing the content or performing the event; defining the system as an emotion recognition engine, analysis module in the server, and display dashboard in the server configured to perform the steps above; defining the content or event as video download, video viewing, video communications, which Examiner notes are not required by the claim; wherein the analysis module is located in a client device or in an online hosted service; wherein the client device is a mobile phone, a smartphone, a laptop, a camera with WiFi connectivity, a desktop, a tablet computer, or a sensory device with connectivity) are recited at a high level of generality with no details whatsoever defining the underlying functionality, which could be reasonably interpreted as an improvement to the functioning of a computer or to any other technology or technical field, application or use of a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, application of the judicial exception with, or by use of, a particular machine, effecting a transformation or reduction of a particular article to a different state or thing, or application or use of the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception. This is evidenced by the generic nature of the claimed physical hardware (e.g., using the term “service”, “server”, “display”, and “module”), which are not defined beyond identifying them by name and result-based function. This is further evidenced by the Applicant’s specification (par. 0021; 0023) describing the emotional detection engine as a known type of system in the art (i.e., openEar), thus demonstrating that the additional elements are widely prevalent or in common use in the relevant field, comparable to the types of activity or elements that are so well-known that they do not need to be described in detail in a patent application to satisfy 35 U.S.C. §112(a).  There is no indication in Appellant’s Specification, nor does Appellant direct Examiner to any indication, that the claimed invention is implemented using other than generic devices. The Specification is silent as to any further specifics that would amount to a particular machine or improvement to the functionality of the machine.  Furthermore, the additional elements related to collecting the facial cues in the form of video and other video related limitations amount to insignificant presolution activity, as they are recited at a high level of generality for the sole purpose of collecting a users facial cues, which are necessary to perform the subsequent steps and could be practically performed by a person observing and performing a mental evaluation to classify the visible cues they see as a particular emotion(s).  The use of a display to present information amounts to insignificant post-solution activity, again simply replacing an otherwise manual task using a generic display with no further details defining a particular display or improvement to the display.  Thus, the claimed invention does not improve the functioning of the computer (processor) or memory. “[A]n improvement to the information stored by a database is not equivalent to an improvement in the database’s functionality.” BSG Tech LLC v. Buyseasons, Inc., 899 F.3d 1281, 1287-88 (Fed. Cir. 2018). Nor does the claimed invention use a particular, or special, machine. In other words, the claims “are not tied to any particular novel machine or apparatus” capable of rescuing them from the realm of an abstract idea. See Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 716 (Fed. Cir. 2014). It should be noted that because the courts have made it clear that mere physicality or tangibility of an additional element or elements is not a relevant consideration in the eligibility analysis, the physical nature of the computer components does not affect this analysis. See MPEP 2106.05(1) for more information on this point, including explanations from judicial decisions including Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 224-26 (2014). Even when viewed in combination, these additional elements do not integrate the recited judicial exception into a practical application and the claim is directed to the judicial exception. Therefore, the claims are directed to an abstract idea.
STEP 2B = NO: The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as provided in prong 2 above, the additional elements are recited generically with no details whatsoever beyond identifying them by name to perform the abstract idea identified above. The recited additional elements amount to simply appending well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, as evidenced by the Applicant’s own specification (par. 0021 and 0023, for example) and lack of further detail in the written description -see MPEP 2106.05(d) and Berkheimer Memo. Although claim 1-3, 5 and 7-8 specifically limit, in various ways, the recited steps of capturing a user’s behavioral reaction to content and rating the content on the basis of the user’s emotional reaction, and, therefore, would seem to exclude certain other methods of achieving this result, claims 1-3, 5 and 7-8 do not recite anything significantly more than the abstract ideas discussed above in Step 2A. In particular, the various actions recited in claims 1-3, 5 and 7-8 that differentiate the recited method from other computer methods relate to the abstract idea, not to an innovation of the kind that benefits the claimed subject matter under a Step 2B analysis.  Further, mere automation of manual processes, as is the case in the present application, such as using generic computer components to process an application for financing a purchase, Credit Acceptance Corp. v. Westlake Services, 859 F.3d 1044, 1055, 123 USPQ2d 1100,1108-09 (Fed. Cir. 2017) or speeding up a loan-application process by enabling borrowers to avoid physically going to or calling each lender and filling out a loan application, LendingTree, LLC v. Zillow, Inc., 656 Fed. App'x 991,996-97 (Fed. Cir. 2016) (non-precedential) are examples of an insufficient showing of an improvement in computer-functionality, as is the case in the present application. Thus, these limitations do not amount to significantly more (e.g., stating that something is performed by a camera, a display, or a module, for example).  Even when considered in combination, these additional elements represent mere instructions to apply an exception to a generic computer environment, which do not provide an inventive concept. Therefore, the claims are not directed to significantly more than the abstract idea. Therefore, the claims are not directed to significantly more than the abstract idea.
Therefore, claims 1-3, 5, and 7-8 are not directed to patent eligible subject matter.
Conclusion
The prior art cited made of record in the attached FORM 892 but not relied upon is considered pertinent to applicant's disclosure
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES HULL at telephone number 571-272-0996. The examiner can normally be reached on M-F 8:00-4:00pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached at 571-272-7147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.